 


 HR 4875 ENR: To designate the facility of the United States Postal Service located at 2201 E. Maple Street in North Canton, Ohio, as the “Lance Cpl. Stacy Annie Dryden Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4875 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2201 E. Maple Street in North Canton, Ohio, as the Lance Cpl. Stacy Annie Dryden Post Office. 
 
 
1.Lance Cpl. Stacy Annie Dryden Post Office 
(a)DesignationThe facility of the United States Postal Service located at 2201 E. Maple Street in North Canton, Ohio, shall be known and designated as the Lance Cpl. Stacy Annie Dryden Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Cpl. Stacy Annie Dryden Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
